DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metsch et al. (US PG Pub No. US 2018/0027060 A1) in view of Chou et al. (US PG Pub No. US 2018/0144251 A1). 

Regarding claim 1, Metsch teaches a computer-implemented method, comprising: 
receiving a request to schedule a new software process ([0002]; wherein a workload or process is to be executed on behalf of customers); 

requesting a workload resource prediction for the new software process; receiving the workload resource prediction for the new software process based on the description data ([0025], wherein resource usage for different types of workloads is predicted based on past resource usage); 
analyzing a landscape directory to determine a computing host in a managed landscape on which to load the new software process ([0047], wherein the orchestration determines resources, i.e. computing hosts, to be allocated to a managed node for executing the workload); and 
executing the new software process on the computing host ([0049]). 
Metsch does not explicitly teach that the computing host being determined based on processing capabilities of hosts within the managed landscape to execute the new software process according to the workload resource prediction in parallel with coexisting workloads without degradation of process execution performance
Chou teaches determining a computing host (computing node number) to execute the to-be-executed task according to the predicted execution times ([0007]) in parallel with coexisting workloads without degradation of process execution performance ([0066]). It would have been obvious to one of ordinary skill in the art to allocate a host using the workload resource prediction without degradation of process execution performance. One would be motivated by the desire to optimize using of limited computing resources as taught by Chou ([0066]).

Regarding claim 7, Metsch teaches updating a load monitor with data associated with the new software process; and continuously monitoring the new software process in the managed landscape. ([0059], wherein the model for the workload profile is continuously updated).

Regarding claims 8 and 14-15, they are the computer readable medium and system claims of claims 1 and 7 above. Therefore, they are rejected for the same reasons as claims 1 and 7 above. 


Claims 2-6, 9-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Metsch et al. (US PG Pub No. US 2018/0027060 A1) in view of Chou et al. (US PG Pub No. US 2018/0144251 A1), further in view of Agarwal et al. (US PG Pub No. US 2015/0113539 A1)

Regarding claim 2, Metsch and Chou do not teach further comprising, for a software process similar to the new software process and prior to receiving the request to schedule the new software process: reading resource usage data every time interval delta-t from a managed landscape; storing, as stored data, the resource usage data per process and the time interval delta-t into a load statistics database; and reading the stored data from the load statistics database. 
Agarwal teaches periodically collecting resource usage of processes executed on the distributed computing system to allow a data analysis of actual resource usage of 

Regarding claim 3, Metsch teaches generating a workload profile; writing the workload profile to the load statistics database; and using the workload profile to schedule the new software process in the managed landscape ([0059]). 

Regarding claim 4 Metsch teaches training a machine-learning prediction model to predict workload consumption for the new software process ([0045], wherein machine-learning techniques are used in conjunction with managing allocation of virtual computing resources).

Regarding claim 5, Metsch does not teach continuously updating the machine-learning prediction model using data from the load statistics database. 
However, it is old and well known to continuously update a neural network using up-to-date or more recent training data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to continuously updating the 

Regarding claim 6, Agarwal teaches calculating an average, maximum, and standard deviation of the resource usage data; and storing the average, maximum, and standard deviation of the resource usage data into the load statistics database ([0064]; [0092]).

Regarding claims 9-13 and 16-20, they are the computer readable medium and system claims of claims 2-6 above. Therefore, they are rejected for the same reasons as claims 2-6 above. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Eric C Wai/Primary Examiner, Art Unit 2195